Citation Nr: 0123942	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  99-17 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, including on an extraschedular basis under 
38 C.F.R. § 3.321(b)(2).


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran submitted a notice of 
disagreement with the rating decision subsequently in July 
1999.  The RO issued a statement of the case in September 
1999, and the veteran's substantive appeal was filed 
subsequently in that month.

The claims file reflects that a hearing before a Member of 
the Board at the RO was scheduled to take place on September 
12, 2001.  The RO had provided the veteran with due notice of 
the hearing by letter dated August 2, 2001.  A VA Form 119, 
Report of Contact (Report of Contact) states that on the 
morning of September 12, 2001, before the time of day for 
which the hearing had been set, the veteran made a telephone 
call to the RO and explained that he could not attend the 
hearing that day because his automobile had broken down and 
that he could not come instead by long-distance bus as he had 
intended because the bus line had canceled all trips for the 
day.  The document indicates that the RO employee with whom 
the veteran spoke told him that under the circumstances, he 
could make one of two choices, either to substitute for the 
intended hearing a hearing at the RO before the Decision 
Review Officer or to forego the opportunity to have a hearing 
before a decision was rendered by the Board.  It was noted 
that the veteran chose to forego the opportunity for a new 
hearing and not request that it be rescheduled.  

The veteran is advised that he may request, in writing, a 
different date for a hearing.  38 C.F.R. § 20.704(c) (2000).  
The applicable regulation provides that a motion for a new 
hearing date following a failure to appear for a previously-
scheduled hearing must be in writing, be filed within 15 days 
of the originally scheduled hearing date, explain why the 
appellant failed to appear for the hearing, and why a timely 
request for a new hearing date could not have been submitted.  
38 C.F.R. § 20.704(d) (2000).  The motion for a new hearing 
date must be filed with the Director, Administrative Service 
at the Board.  Id.  It is to be decided by the member of the 
Board who would have conducted the previously scheduled 
hearing.  Id.


REMAND

The claim on appeal must be remanded for action to address 
both procedural and evidentiary deficiencies that have been 
revealed by the record. 

After the veteran filed his substantive appeal in September 
1999, there was added to the claims file evidence in the form 
of medical records from a VA Medical Center (VAMC).  These 
records were dated from 1999 to 2001 and concerned treatment 
that the veteran received for a left arm and left shoulder 
problem.  In March 2001, the RO issued a supplemental 
statement of the case (SSOC) discussing this new evidence.  
As this is a claim of entitlement to nonservice-connected 
pension, the RO was required to rate the disability 
documented by those records under an appropriate diagnostic 
code in the Schedule for Rating Disabilities.  Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) ("Before a total and 
permanent disability rating can be awarded, an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability."); see 38 C.F.R. §§ 3.340, 4.15, 4.16 (2000).

The RO did not rate the shoulder and arm disabilities 
following receipt of the new evidence.  Roberts.  For the 
Board to attempt to rate the disability in the first instance 
could prejudice the due process rights of the veteran, who 
was not informed in the SSOC of the regulations governing the 
rating of arm and shoulder disabilities and therefore did not 
receive sufficient notice of the need to address these 
matters in his submissions, arguments, and testimony on 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  
Hence, the claim must be remanded.  Roberts.

In addition, the claim must be remanded so that certain 
development of the evidence may be accomplished, in 
accordance not only with established principles of VA law but 
also with VA's duties to assist claimants as those duties 
have been articulated by recently enacted law.  During the 
pendency of this appeal, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
Supp. 2001).  Under the VCAA, and its implementing 
regulations, VA bears a heightened duty to assist an 
appellant with the development of evidence as well as a duty 
to notify the appellant of what evidence is needed to 
substantiate the claim and if certain evidence cannot be 
obtained.  38 U.S.C.A. §§ 5102, 5103, 5103A.  The appellant 
is entitled to the benefits of this new law.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, then, unless Congress has provided otherwise, the 
version most favorable to the appellant will apply).

To implement the provisions of the VCAA, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In his July 1999 notice of disagreement, and a VA Form 21-
4138, Statement in Support of Claim, submitted later that 
month, the veteran said that he was being treated for various 
ailments and disabilities by different physicians--whether VA 
or private he did not indicate--and was trying to assemble 
the resulting medical records so that he could submit them in 
support of his claim.  However, except for the VAMC records 
referred to above, no records corresponding to the veteran's 
statements were ever added to the record of the claim.  Nor 
is there any indication in the claims file that the RO sought 
to obtain such records for the veteran or attempted to enlist 
his cooperation in such an effort.  Furthermore, there is no 
indication in the claims file that the RO ever explained to 
the veteran the potential importance of such records to any 
decision that would be made on his claim.

Since such records would be relevant to the claim, VA is 
under a duty to seek them and to notify the veteran of their 
importance to his claim.

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  Furthermore, when the records in question are 
in the custody of a federal department or agency, the VCAA 
and the implementing regulations require VA to continue to 
try to obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

Under the Veterans Claims Assistance Act (VCAA), VA also has 
a duty to notify a claimant of the evidence necessary to 
substantiate the claim when, as here, the application for 
benefits is substantially complete.  VA must inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA, and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

Furthermore, VA is deemed to have constructive knowledge of 
certain documents that are generated by VA agents or 
employees, including VA physicians.  Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).  

In this regard, the Board notes that in the September 12, 
2001 Report of Contact referred to above, it is reported that 
the veteran informed the RO that he would be undergoing 
surgery on his back and right leg at a VAMC in December 2001, 
and would have copies of the resulting medical records sent 
to the RO so that they could be directed to the Board.  More 
generally, the Report of Contact states that the veteran 
would be seeing a podiatrist and a neurologist in the next 
60-to-120 days, and also would have copies of the medical 
records resulting from these consultations sent to the RO so 
that they could be directed to the Board.  Such records, if 
existing at the time that the claims file has been returned 
to the RO, should be sought.  While an appellant may waive 
initial RO consideration of newly received evidence pertinent 
to a claim then before the Board, 38 C.F.R. § 20.1304, such 
action would be inapt here the RO will readjudicate the claim 
on remand.

The claims file reflects that the veteran has not been 
afforded a VA examination in connection with his claim.  
Thus, after all outstanding medical records pertinent to the 
claim have been associated with the claims file, the veteran 
must be given a VA examination.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (the Court) has 
said that the medical examination provided by VA in 
accordance with its duty to assist claimants must be thorough 
and contemporaneous, and one that is fully informed because 
it takes into account the records of prior examination and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

In Roberts, the Court held that the claim of entitlement to 
nonservice-connected pension should be developed through a VA 
examination that took into account all available medical 
evidence of disability.  Roberts, 2 Vet. App. at 390; cf. 
38 U.S.C.A. § 5103(A), 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)) (VCAA 
provides that VA must supply a medical examination or opinion 
if such is necessary to make a decision on a claim for 
compensation).  

Therefore, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, in addition to 
that specifically requested below, is 
completed.  In particular, the RO must 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
see 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), are 
satisfied.

2.  The RO should request the veteran to 
identify any and all medical treatment 
that he has received for any condition at 
any private or VA facility beginning in 
1998.  In making this request, the RO 
should explain to the veteran the 
importance of such records to his claim.  
The RO should then attempt to obtain and 
associate with the claims file, all 
medical records from the providers named.  
The RO also should ask the veteran 
whether he has been granted Social 
Security disability benefits.  If the 
veteran answers in the affirmative, the 
RO should attempt to obtain from the 
Social Security Administration a copy of 
the decision granting benefits and copies 
of all medical records used in making 
such a decision.  All attempts to secure 
this evidence should be documented.  If, 
after making reasonable efforts, the RO 
is unable to obtain any records sought, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim, including, but not limited 
to, notice that VA will decide the claim 
based on the evidence of record unless 
the claimant submits the records VA was 
unable to obtain; and (d) inform the 
appellant that he is ultimately 
responsible for providing the evidence.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).  The veteran must then be 
given an opportunity to respond.  Efforts 
to obtain records in the custody of a 
federal department or agency must 
continue until it is reasonably certain 
that such records do not exist, or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
notify the veteran.

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA general 
medical examination to determine the 
nature, extent, and severity of each and 
every disability that he has, to include 
those disabilities (pancreatitis, sleep 
apnea, and hypertension) for which, prior 
to this remand, a rating had been 
assigned.  All indicated diagnostic 
tests, studies, and consultations should 
be performed, and all findings should be 
reported in detail.  All disabilities 
should be separately identified.

Should one or more disabilities of the 
musculoskeletal system be identified 
during the examination, then in 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the general medical 
examiner should discuss any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion or other functional loss involving 
any joint to include each vertebral 
segment.  If the veteran describes flare-
ups of pain of any joint, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  The 
examiner also is requested to provide an 
opinion as to the impact of any diagnosed 
disorder on the ability of the veteran to 
secure or follow a substantially gainful 
occupation.  

The veteran's claims file must be made 
available to and reviewed by each 
examiner, and the examiner's review of 
the file should be documented in the 
examiner's report.  A complete rationale 
for any opinion and description must be 
presented.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the VA examination and to cooperate in 
the development of the claim.  Failure to 
report for a VA examination without good 
cause may produce consequences adverse to 
the claim.  38 C.F.R. § 3.655 (2000).  In 
the event that he does not report for the 
VA examination, documentation should be 
obtained which shows that notice of the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  After the VA examination has taken 
place, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the RO should evaluate 
the veteran's disabilities and assign a 
rating for each.  It should then 
readjudicate the issue of entitlement to 
a permanent and total disability rating 
for pension purposes in accordance with 
the criteria set forth in 38 U.S.C.A. §§ 
1502(a)(1), 1521(a) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17, 
4.25 (2000); and the principles 
enunciated by the Court in Talley v. 
Derwinski, 2 Vet. App. 282 (1992) and 
Brown v. Derwinski, 2 Vet. App. 444 
(1992).  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow them an adequate opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

By this REMAND, the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


